Citation Nr: 0702003	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  04-20 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial increased schedular evaluation in 
excess of 60 percent for histoplasmosis granuloma, status 
post-left thoracotomy with left lower lobe resection, and 
chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from August 2000 to 
April 2001.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.

The Board notes that the veteran filed a notice of 
disagreement in September 2003 with the Board's June 2003 RO 
rating decision denying entitlement to a longer period of 
temporary total evaluation because of treatment for a 
service-connected disability requiring convalescence.  Yet, 
no Statement of the Case was ever issued.  However, since the 
Board is granting a total benefit of the veteran's claim for 
the reasons set forth below, this issue is rendered moot.


FINDING OF FACT

The veteran's histoplasmosis granuloma, status post-left 
thoracotomy with left lower lobe resection, and chronic 
fatigue syndrome is manifested throughout the appeal by 
chronic pulmonary mycosis with persistent low grade fever and 
night sweats, as well as muscle aches, weakness, and fatigue.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent, throughout the 
appeal, for histoplasmosis granuloma, status post-left 
thoracotomy with left lower lobe resection, and chronic 
fatigue syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§  4.1-4.14, 4.97, Diagnostic Code 
6834 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002)).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects her 
ability to function under the ordinary conditions of daily 
life and the assigned rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.10 (2006).  Regulations require that where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.

In cases where, as here, the veteran appeals the initial 
percentage assigned, "staged" ratings could be assigned as of 
the date following separation from active service or the date 
entitlement arose, if the evidence warrants.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  See also 38 C.F.R. 
§ 3.400(b)(2) (2006) (effective dates of compensation may be 
the day following service separation from active service or 
date entitlement arose if claim is received within one year 
after separation from service).

The Board observes that the veteran was initially granted 
service connection for histoplasmosis granuloma, status post-
left thoracotomy with left lower lobe resection, in a June 
2002 RO rating decision and assigned a schedular evaluation 
of zero percent, effective May 1, 2001.  A November 2002 RO 
rating decision granted service connection for chronic 
fatigue syndrome and assigned a disability rating of 10 
percent, effective May 1, 2001.  The veteran filed notices of 
disagreement with both RO rating decisions, and in an April 
2004 Statement of the Case, and subsequent rating decision, 
the veteran's histoplasmosis granuloma, status post-left 
thoracotomy with left lower lobe resection, and her chronic 
fatigue syndrome were combined under one disability rating.  
The veteran was thereafter assigned a 60 percent schedular 
evaluation, effective May 1, 2001, for histoplasmosis 
granuloma, status post-left thoracotomy with left lower lobe 
resection, and chronic fatigue syndrome.

The RO determined that the veteran's disabilities should be 
rated together, rather than as separate disabilities, due to 
a medical opinion expressed in a March 2004 VA examination 
report.  In this examination report, the VA examiner 
indicated that most of the veteran's symptoms were 
attributable to histoplasmosis.  However, the veteran's 
chronic fatigue syndrome aggravated and exacerbated these 
symptoms.  

The Board observes that, in general, all disabilities, 
including those arising from a single disease entity, are 
rated separately, and all disability ratings are then 
combined in accordance with 38 C.F.R. § 4.25 (2006).  
However, pyramiding, the evaluation of the same manifestation 
of a disability under different diagnostic codes is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (2006).  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In the present case, the Board concurs with the RO's decision 
to rate the veteran's histoplasmosis granuloma, status post-
left thoracotomy with left lower lobe resection, and chronic 
fatigue syndrome as one disability.  The comments of the 
March 2004 VA examiner demonstrate that the veteran's 
symptomatology for histoplasmosis granuloma, status post-left 
thoracotomy with left lower lobe resection, and chronic 
fatigue syndrome is intertwined and overlapping.  Thus, to 
avoid pyramiding, VA must rate them together.

Thus, in rating the veteran's service-connected 
histoplasmosis granuloma, status post-left thoracotomy with 
left lower lobe resection, and chronic fatigue syndrome the 
diagnostic codes for both histoplasmosis and chronic fatigue 
syndrome shall be considered.  The Board observes that the 
veteran is currently assigned a 60 percent rating under 
38 C.F.R. § 4.88b, Diagnostic Code 6354 (2006).  Under that 
diagnostic code, a 60 percent rating is warranted for 
debilitating fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, confusion), or a 
combination of other signs and symptoms which are nearly 
constant and restrict routine daily activities to less than 
50 percent of the pre-illness level, or; which wax and wane, 
resulting in periods of incapacitation of at least six weeks 
total duration per year. 

A 100 percent disability rating is warranted for debilitating 
fatigue, cognitive impairments (such as inability to 
concentrate, forgetfulness, confusion), or a combination of 
other signs and symptoms which are nearly constant and so 
severe as to restrict routine daily activities almost 
completely and which may occasionally preclude self-care.

38 C.F.R. § 4.97, Diagnostic Code 6834 (2006) pertains to 
histoplasmosis of the lung, and provides for a 100 percent 
disability rating when there is chronic pulmonary mycosis 
with persistent fever, weight loss, night sweats, or massive 
hemoptysis.

After a careful review of the evidence, the Board concludes 
that the veteran's histoplasmosis granuloma, status post-left 
thoracotomy with left lower lobe resection, and chronic 
fatigue syndrome meets the criteria for a 100 percent 
disability rating under Diagnostic Code 6384.  The veteran's 
service medical records and post-service medical records 
demonstrate that throughout this appeal the veteran's 
histoplasmosis granuloma, status post-left thoracotomy with 
left lower lobe resection, and chronic fatigue syndrome has 
been manifested by chronic pulmonary mycosis with a 
persistent low grade fever and night sweats.

The veteran's first complaints of night sweats began in 
service, as evidenced by a March 2001 service medical record.  
After undergoing a thoracotomy with left lower lobe resection 
in July 2001 the veteran was declared asymptomatic on her 
hospital discharge summary.  However, one month later, an 
August 2001 VA medical record notes that the veteran reported 
that she had occasional low grade fever.  The Board notes 
that the veteran is a licensed nurse practitioner, and 
therefore, competent to make such medical statements.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  An 
October 2001 evaluation report notes that the veteran no 
longer complains of night sweats; however, she continues to 
have intermittent low grade temperatures.  An April 2002 VA 
examination report indicates that the veteran continues to 
complain of chronic low grade fevers, and a September 2002 
private medical record notes that the veteran again complains 
of night sweats, as well as fevers.  The veteran's post-
service medical records continue to note fevers in November 
2002, January 2003, and May 2005, as well as in a March 2004 
VA examination report.

A July 2005 Medical Board Evaluation (MEB) report indicates 
that although the veteran reported an improvement in 
symptomatology in a March 2002 physical evaluation, she has 
been unable to complete required physical fitness tests and 
has had a permanent limited profile.  She continues to 
complain of chronic fatigue and nightly sweats.  The report 
notes that she has been treated a number of times for 
histoplasmosis and that it is suspected that she still has 
evidence of a systemic infection with regards to this 
disease.  Finally, a May 2005 rheumatology treatment report 
notes that the veteran has undergone two rounds of antibiotic 
treatment with Spornox, which improved her symptoms 
temporarily; however, she continues to have recurrent 
symptoms of fever, fatigue, and night sweats.  

In light of the above, the Board finds that the record 
demonstrates that the veteran's histoplasmosis granuloma, 
status post-left thoracotomy with left lower lobe resection, 
and chronic fatigue syndrome is manifested by chronic 
pulmonary mycosis with a persistent fever and night sweats, 
as well as chronic fatigue.  Therefore, with consideration of 
the applicable laws and regulations, the Board concludes that 
the veteran meets the criteria for a 100 percent disability 
evaluation for the entire period of this appeal for her 
service-connected histoplasmosis granuloma, status post-left 
thoracotomy with left lower lobe resection, and chronic 
fatigue syndrome.


ORDER

Entitlement to an increased schedular evaluation of 100 
percent for histoplasmosis granuloma, status post-left 
thoracotomy with left lower lobe resection, and chronic 
fatigue syndrome is granted for the entire appeal period.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


